786 F.2d 1165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GREGORY KENT OLIVER, Plaintiff-Appellant,v.DALE FOLTZ: PERRY JOHNSON, Defendants-Appellees.
85-1496
United States Court of Appeals, Sixth Circuit.
2/3/86

1
E.D.Mich.

AFFIRMED
ORDER

2
BEFORE: CONTIE, Circuit Judge, PECK, Senior Circuit Judge, GIBSON, District Judge*.


3
This matter is before the Court for consideration of plaintiff's motion for appointment of counsel and appeal from the district court's order of summary judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the documents filed on appeal, including the parties' briefs and the certified record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
Plaintiff, a Michigan state prisoner, filed a civil rights complaint in the district court alleging that defendants, prison officials, violated his constitutional rights by confining him to segregation and top-lock units and restricting his visitor privileges without procedural due process.  He relies upon Michigan's policy directives for prison operations which he alleges creates constitutionally protected liberty interests and requires pre-detention hearings prior to deprivations.  The district court held that plaintiff's complaint failed to raise a cognizable claim under 42 U.S.C. Sec. 1983 because defendants' placement of plaintiff in segregation and their violation of the state's regulations failed to reach the level ofunconstitutional conduct.


5
Upon consideration, this Court finds that plaintiff fails to state a claim upon which relief can be granted.  Wilson v. Beebe, 770 F.2d 578 (6th Cir. 1985) (en banc); Roberts v. The City of Troy, et al., 773 F.2d 720 (6th Cir. 1985).  Being analogous to a personal injury action for damages, the matter is one for state court determination.  See Wilson v. Garcia, 105 S. Ct. 1938 (1983); Beebe, supra; Roberts, supra.


6
It is ORDERED that plaintiff's motion for appointment of counsel be and hereby is denied and the district court's judgment affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation